 
 
Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


THIS AGREEMENT made as of the 22ND day of July, 2008




AMONG:


ARCTIC OIL & GAS CORP., a corporation incorporated pursuant to the laws of the
State of Nevada having a registered office 1785 E Sahara Ave, Suite 490 Las
Vegas, NV 89104, State of Nevada, USA.


(Hereinafter called “ARCTIC”)


AND:
STRATEGIC NINE CORPORATION, a corporation incorporated pursuant to the laws of
State of Nevada, having a business office at 1319 S. Orange Grove Ave, Los
Angeles CA 90019.


(Hereinafter called “Strategic”)


AND:
STERLING ENERGY TRUST (NZ), a Trust incorporated pursuant to the laws of New
Zealand, having a USA business office at 3/44 Thatcher Street, Mission Bay,
Auckland, New Zealand.


(Hereinafter called “Sterling”)


AND:
LSKAVYAN ENERGY TRUST, a Trust incorporated pursuant to the laws of Armenia,
having a business office at 433 Via Lido Soud, Newport Beach, CA 92663.


(Hereinafter called “Lskavyan”)


 
1

--------------------------------------------------------------------------------


 

 
WHEREAS:


 
A.  
On April 10th, 2008, Strategic and Sterling filed a claim with the United
Nations General Assembly and the United States of America, claiming, as a
responsible oil and gas development agent of the “common heritage of mankind”,
the sole and exclusive exploitation, development, marketing and extraction
rights to the oil and gas resources of the seafloor and subsurface contained
with the entire Outer Blake Ridge area beyond the exclusive economic zone of the
United States (the “Outer Blake Ridge Claims”).  A copy of the filing is
attached hereto as Schedule “A”.

 
B.  
On April 10th 2008, Strategic and Partners lodged an unsolicited Lease
Application on the Inner Blake ridge area with the MMS.   A copy of the filing
is attached hereto as Schedule “B”.

 
C.  
Strategic and Sterling hold 46 and 31 per cent interests, respectively, in the
Outer Blake Ridge Claims and Blake Ridge OCS Lease Application.

 
D.  
Lskavyan Energy Trust holds a 9% interest in the Blake Ridge OCS Lease
Application.

 
E.  
ARCTIC wishes to purchase a thirty (30) per cent interest in the Outer Blake
Ridge Claims and Blake Ridge OCS Lease Application, to be acquired from
Strategic (11 per cent), Sterling (10 per cent) and Lskavyan 9 percent.

 
F.  
On May 26th 2008, Strategic and Sterling filed a claim with the United Nations
General Assembly and the United States of America, claiming, as a responsible
oil and gas development agent of the “common heritage of mankind”, the sole and
exclusive exploitation, development, marketing and extraction rights to the oil
and gas resources of the seafloor and subsurface contained with the entire
Bering Sea Abyssal area beyond the exclusive economic zone of the United States
(the “Bering Sea Abyssal Claims”).  A copy of the filing is attached hereto as
Schedule “B”.

 
G.  
ARCTIC wishes to purchase a thirty (30) per cent interest in the Bering Sea
Abyssal Resources Claims to be acquired from Strategic (10 per cent), Sterling
(20 per cent).

 
H.  
Sterling, the original Outer Blake Ridge Claims and Blake Ridge OCS Lease
Application and Bering Sea Abyssal Claim founder, shall retain a 10%
free-carried equity and a 3% gross production royalty, from any hydrocarbons
produced within the Outer Blake Ridge Claims, Blake Ridge OCS lease application
and the Bering Sea Abyssal Claim for 150 years from start of commercial
production.

 
 
2

--------------------------------------------------------------------------------



 


NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements provided in this Agreement, and for other
good and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto agree each with the others as follows:
 
(a)
 
 
INTERPRETATION
 
(1)    Definitions  Whenever used in this Agreement the following terms shall
have the following meanings, respectively:
 
(a)  
“Agreement” means this agreement and the schedules hereto as amended from time
to time;

 
(b)  
“Affiliate” means a Subsidiary of a parent company, two Subsidiaries of the same
parent company, or two companies controlled (de jure) by the same person;

 
(c)  
 “Closing Date” means October 9, 2007 or such other date as may be agreed to
among the parties;

 
(d)  
“Closing” means the closing that which will occur on the Closing Date;

 
(e)  
“ARCTIC  Shares” means fully voting common shares of par value $0.00001 per
share in the common stock of ARCTIC  as constituted at the date of this
Agreement;

 
(f)  
“NASDAQ” means the National Association of Securities Dealers of the United
States automated securities quotation system;

 
(g)  
“Party” and “Parties” means ARCTIC  and Strategic and any one or more of them,
as the context may require;

 
(h)  
 “Subsidiary” means a company controlled (de jure), directly or indirectly, by
another company.

 
(2)    Schedules  The following are the schedules appended to and forming part
of this Agreement:
 
 
Schedule “A”
-
Outer Blake Ridge Claims United Nations Filing, and Blake Ridge OCS Lease
Application.
          Schedule  “B”  - Bering Sea Abyssal Claim United Nations Filing.

             






3

--------------------------------------------------------------------------------


 
(b)
 
PURCHASE OF OUTER BLAKE RIDGE CLAIMS AND BLAKE RIDGE OCS LEASE APPLICATION.
 
(1)    Outer Blake Ridge Claims and Blake Ridge OCS Lease Application;  In
consideration of ARCTIC delivering to Strategic 60,000,000 restricted common
shares in the capital of ARCTIC  issued from its treasury to Strategic Sterling
and Lskavyan in its own right and as agents for Strategic, Sterling and
Laskavyan, on Closing, Strategic, Sterling and Lskavyan shall collectively sell
and ARCTIC  shall purchase a thirty per cent interest in the Outer Blake Ridge
Claims and Blake Ridge OCS Lease Application.
 
(2)    Bering Sea Abyssal Claim; In consideration of ARCTIC delivering to
Strategic and Sterling 60,000,000 restricted common shares in the capital of
ARCTIC  issued from its treasury to Strategic in its own right and as agents for
Strategic and Sterling, on Closing, Strategic, and Sterling shall collectively
sell and ARCTIC  shall purchase a thirty per cent interest in the Bering Sea
Abyssal Claim.
 
(3)    Deliveries of Strategic on Closing On Closing Strategic and Sterling
shall each execute and deliver (i) a certified copy of a resolution or
resolutions of the directors of each company authorizing this Agreement; (ii)
affirmative vote of its shareholders, as required by applicable corporate or
securities laws; and (iii) such other items of documentation as counsel to the
Parties and any of them may advise and the Parties or any of them may reasonably
request.
 
(4)    Deliveries of ARCTIC  on Closing  On Closing ARCTIC  shall execute and
deliver (i) the ARCTIC  Consideration; (ii) a certified copy of a resolution or
resolutions of the directors of ARCTIC  authorizing this Agreement; (iii)  such
other items or documentation as counsel to the Parties or any of them may advise
and the Parties of any of them may reasonably request.
 
(5)    Registration of ARCTIC  Shares ARCTIC  shall register the 120,000,000
restricted shares and pay all costs involved in registering the shares to make
them free trading at the earliest possible date.
 
(6)    ARCTIC to Fund Expenditure ARCTIC shall spend the next one million
dollars on each of the the properties, then pay 35% share of future project
costs on each of the properties.
 
(7)    Right to Rescind Agreement if ARCTIC becomes Unable to Operate
Effectively:  Strategic has at it’s sole discretion, the right to return the
shares to ARCTIC and rescind this agreement with no penalty within 120 days if
either: (i) ARCTIC becomes embroiled in legal disputes with shareholders or
other parties. Or (2) ARCTIC fails to secure working capital to move the project
forward.
 


 
4

--------------------------------------------------------------------------------


 
(c)
 
REPRESENTATIONS AND WARRANTIES
 
(1)    Representations and Warranties of ARCTIC   ARCTIC hereby represents and
warrants to Strategic as follows:
 
(a)  
Organization ARCTIC  is a corporation duly incorporated and organized and
validly subsisting under the laws of the State of Nevada and has all requisite
corporate power, capacity and authority to own or lease its property and assets.

 
(b)  
Power and Authority ARCTIC  has all requisite corporate power, authority and
capacity to perform the obligations of ARCTIC  provided in this Agreement.

 
(d)  
Enforceability   This Agreement and all other agreements and documents required
to be delivered by ARCTIC  pursuant to this Agreement constitute, or at the time
of delivery of the same will constitute, legal, valid and binding enforceable
obligations of ARCTIC .

 
(e)  
Authorized and Issued Capital The authorized capital of ARCTIC  consists of
500,000,000 shares of common stock, $0.00001 par value, of which not more than
245 million common shares have been duly and validly issued prior to the
issuance of the shares referred to in paragraph 2.01 and are outstanding as
fully paid and non-assessable shares in the capital of ARCTIC, free and clear of
all liens and encumbrances.

 
(f)  
NASDAQ Quotation  The ARCTIC  Shares are quoted for trading through the
facilities of the PINK SHEET Network (“PINKS”) are selling for an average price
of $0.003 cents and no cease trading or similar order of NASDAQ or any other
securities regulatory authority has been made or issued and is outstanding or is
threatened to be made or issued which prohibits or restricts or would prohibit
or restrict the quotation of ARCTIC  Shares nor is ARCTIC  aware of any reason
or basis for or upon which any such order or ruling  could be made or issued.

 
(g)  
Options   No person has any agreement or option, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option, including convertible securities, warrants or convertible obligations of
any nature, for the purchase, subscription, allotment or issuance of any shares
or securities convertible into shares in the capital of ARCTIC .

 
(h)  
Related Party Transactions No undisclosed indebtedness, liability (including
fixed or contingent liability) or contract exists, directly or indirectly,
between any shareholder, officer or director of ARCTIC or any member of the
families of such persons (“Related Parties”) on the one hand and
Strategic-Sterling on the other. Sterling has not voted on the transaction for
ARCTIC as he has an interest in it.

 
(i)  
Material Contracts ARCTIC is not subject to or bound by any material contract or
commitment.

 
 
5

--------------------------------------------------------------------------------


 
(j)  
Litigation There is no action, suit, proceeding, claim or demand by any person
which is threatened or outstanding against ARCTIC .  To the best of the
knowledge of ARCTIC , there is no investigation by any governmental or other
instrumentality, authority or agency pending or threatened against ARCTIC  and
ARCTIC  knows of no valid basis for any such investigation. ARCTIC  is not
subject to any judgment order or decree entered in any lawsuit or proceeding.

 
(k)  
Assets  Strategic and Sterling  are the legal and beneficial owner of all of the
Blake Ridge Claims and other property and assets (whether real or personal,
tangible or intangible) now used or owned by it and Strategic has marketable
contingent tenure over such title to all such property and assets free and clear
of any and all claims, liens, mortgage, charges, security interests or other
encumbrances.

 
(l)  
Full Disclosure This Agreement does not contain any untrue statement of material
fact or omit any statement of a material fact necessary in order to make the
statements contained herein not misleading.  There is no fact known to
ARCTIC  which materially adversely affects the business, prospects or financial
condition of ARCTIC  or which might reasonably be expected to deter a reasonable
purchaser from completing the transaction of purchase and sale herein
contemplated which has not been set forth in this Agreement (other than economic
conditions and factors applicable to business in general).



ARCTIC hereby acknowledges and agrees that Strategic will be relying on the
representations and warranties made by ARCTIC in this Agreement in completing
the transactions provided herein.  ARCTIC  hereby agrees not to do or cause
anything to be done between the date of this Agreement and Closing which might
cause any of the foregoing representations and warranties to be untrue at
Closing.
 
(2)    Representations and Warranties of Strategic and Sterling  Each Company
hereby represents and warrants to ARCTIC  as follows:
 
(a)  
Organization Each Company is a corporation duly and validly incorporated and
organized and validly subsisting under the laws of the State of Nevada (Sterling
– New Zealand) and has all requisite corporate power, capacity and authority to
own or lease its property and assets, and is in good standing in all
jurisdictions in which the nature of the its business or the property owned or
leased by it makes such qualification, licensing or registration necessary.

 
(b)  
Power and Authority Each Company has all requisite corporate power, capacity and
authority to enter into this Agreement and to perform the obligations of each
Company provided in this Agreement.

 
(c)  
Enforceability This Agreement and all other agreements and documents required to
be delivered by each Company pursuant to this Agreement constitute, or at the
time of delivery of the same will constitute, legal, valid and binding
enforceable obligations of each Company.

 
(d)  
Compliance with Laws  Each Company is conducting its business in compliance in
all material respects with all applicable laws, regulations, policies,
ordinances, codes, orders, deficiency notices, notices of violation or other
notices concerning its business which have been issued by any regulatory or
other governmental department, authority or agency and there are no matters
under discussion with any such department, authority or agency relating to work
orders, non-compliance orders, deficiency notices, notices of violation or other
notices.

 
 
6

--------------------------------------------------------------------------------


 
(e)  
Outer Blake Ridge Claims and OCS Blake Ridge Lease Application Each Company is
the legal and beneficial owner of the Outer Blake Ridge Claims and Blake Ridge
OCS Lease Application in the percentage interests set out herein, free and clear
of any and all claims, liens, mortgages, charges, security interests or other
encumbrances.

 
(f)  
Full Disclosure This Agreement does not contain any untrue statement of a
material fact or omit any statement of a material fact necessary in order to
make the statements contained herein not misleading.  There is no fact known to
each Company which materially adversely affects the quality of title to the
Outer Blake Ridge Claims or which might reasonably be expected to deter a
reasonable purchaser from completing the transaction of purchase and sale herein
contemplated which has not been set forth in this Agreement (other than economic
conditions and factors applicable to business in general);

 
 
(d)
 
COVENANTS

 
(1)    Covenants of Strategic and Sterling   Each Company covenants and agrees
to provide to ARCTIC all necessary information relating to the Outer Blake Ridge
Claims and Blake Ridge OCS Lease Application, as is required from time to time
for ARCTIC  to meet its reporting requirements as a reporting company under the
Securities and Exchange Act of 1934 (U.S.).
 
 
(e)
 
CONDITIONS PRECEDENT
 
(1)    Conditions Precedent in Favor of ARCTIC  Closing is subject to the
following conditions in favor of ARCTIC :
 
(a)  
All of the representations and warranties of Strategic, and Sterling provided in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and at the time of Closing as if such representations and
warranties had been made at and with reference to the time of Closing;

 
(b)  
Strategic, and Sterling shall each have observed and performed all of the
covenants and agreements provided in this Agreement which are to be observed and
performed at or prior to Closing;

 
(c)  
No action or proceeding shall he pending or threatened by any person, firm,
corporation, governmental authority, regulatory body or agency to enjoin,
restrict or prohibit the transactions contemplated in this Agreement; and

 
 
7

--------------------------------------------------------------------------------


 
(d)  
There shall have been no material adverse change in the assets, business,
affairs or condition of any of Strategic or Sterling as provided or contemplated
in this Agreement.

 
The conditions contained in this Section are included for the exclusive benefit
of ARCTIC  and ARCTIC  shall be entitled to waive, in whole or in part,
compliance with any condition or conditions contained in this Section if
ARCTIC  sees fit to do so.
 
(2)    Conditions Precedent in Favor of Strategic and Sterling Closing is
subject to the following conditions precedent in favor of Strategic:
 
(a)  
All of the representations and warranties of ARCTIC  provided in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and at Closing as if such representations and warranties had been made
at and with reference to Closing;

 
(b)  
ARCTIC  shall have observed and performed all of the covenants and agreements
provided in this Agreement which are to be observed and performed at or prior to
Closing;

 
(c)  
No action or proceeding shall be pending or threatened by any person, firm,
corporation governmental authority, regulatory body or agency to enjoin,
restrict or prohibit the transactions contemplated in this Agreement;

 
(d)  
There shall have been no material adverse change in the assets, business,
affairs or condition of ARCTIC  as provided or contemplated in this Agreement;
and

 
(e)  
The conditions contained in this Section 5.02 are included for the exclusive
benefit of Strategic and Sterling and these companies shall be entitled to
waive, in whole or in part, compliance with any condition or conditions
contained in this Section if they see fit to do so.

 
(3)    Non-Fulfillment of Conditions by ARCTIC In the event that ARCTIC  is
unable or unwilling to perform, satisfy or fulfill any condition on the part of
ARCTIC  to be performed, satisfied, or fulfilled by ARCTIC  pursuant to this
Agreement, whether pursuant to Section 5.02 hereof or otherwise, Strategic shall
by notice in writing to ARCTIC  be entitled to terminate this Agreement without
liability to Strategic whether for damages, costs, fees, expenses or other
amounts.
 
(4)    Non-Fulfillment of Conditions by Strategic and Sterling In the event that
any of the companies are unable or unwilling to perform, satisfy or fulfill any
condition to be performed, satisfied or fulfilled pursuant to this Agreement,
ARCTIC  shall by notice in writing to each of the companies be entitled to
terminate this Agreement without liability to ARCTIC  whether for damages,
costs, fees expenses or other amounts.
 
(f)
 
 
GENERAL
 
(1)    Survival of Representations and Warranties All representation,
warranties, covenants and agreements of the Parties hereto provided in this
Agreement shall survive Closing and not merge thereon provided that the
representations and warranties provided in this Agreement shall only survive for
three years following Closing.
 
8

--------------------------------------------------------------------------------


 
 
(2)    Further Assurances Each of the Parties shall, whenever required by
another Party, and at the expense of the requesting Party, execute and deliver
such further assurances as may be reasonably requested from time to time in
order to confirm or give effect to the transactions provided or contemplated in
this Agreement.
 
(3)    Enurement This Agreement shall enure to the benefit of and be binding
upon the Parties to this Agreement and their respective successors and
assigns.  No Party may assign this Agreement or any or its rights under or
interest in this Agreement without the consent of the others.
 
(4)    Notices All notices required or permitted to be given under this
Agreement shall be given in writing by personal delivery (including courier
delivery) or by prepaid registered mail or by facsimile. The address for notice
to each of the Parties shall be as follows:
 
(b)  
if to ARCTIC: Kelvin Williams, at 1785 E Sahara Ave, Suite 490 Las Vegas, NV
89104, Tel: 323-356-7777, Fax: 323-938-0859; E-mail: unoilgas@yahoo.com

 
(b)  
If to Strategic: Peter Sterling, at 1319 s. Orange Grove Ave, Los Angeles CA
90019.

 
(b)  
If to Sterling: Peter Sterling, at 1319 s. Orange Grove Ave, Los Angeles CA
90019.

 
Provided that any Party may change its address for notice by giving written
notice to the others. Any notice shall he deemed to have been received on the
date it is received at the address for notice of the Party to whom it is
addressed (or in the case of a facsimile notice when received at the facsimile
of the Party for whom it is intended).
 
(5)    Entire Agreement This Agreement contains all of the terms and conditions
agreed upon between the Parties with respect to the subject matter of this
Agreement and is not subject to any oral agreement or undertaking of any kind.
 
(6)    Time of the Essence Time shall be of the essence of this Agreement.
 
(7)    Governing Law and Attornment This Agreement and the rights and
obligations of the Parties provided herein shall be governed by and construed in
accordance with the laws of the State of Nevada, United States of America as a
contract made, executed, delivered and entered into in the State of Nevada,
United States of America.  Exclusive jurisdiction for any proceedings in
relation to this Agreement is the State of Nevada, United States of America
 
(8)    Arbitration  Any controversy or claim, arising under, out of, or in any
way relating to this Agreement including, without limitation, the execution,
delivery, validity, enforceability, performance, breach, discharge,
interpretation or construction of this Agreement, shall be settled by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in the City of Las Vegas, Nevada, and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Both parties consent to jurisdiction in the City of Las
Vegas, Nevada.


 
9

--------------------------------------------------------------------------------




 


 
EXECUTION
IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their duly authorized officers in such regard.


ARCTIC OIL & GAS CORP.




By:                                                               


       KELVIN WILLIAMS, DIRECTOR


 
STRATEGIC NINE CORPORATION.




By:                                                                 



 
STERLING OIL AND GAS TRUST (NZ)




By:                                                                    


 
LSKAVYAN ENERGY TRUST


By:





